Citation Nr: 0320106	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  96-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L4-L5 and L5-S1, as secondary to the service 
connected lumbosacral strain with lumbar myositis and 
spondylosis.

2.  Entitlement to service connection for major depression, 
as secondary to the service connected lumbosacral strain with 
lumbar myositis and spondylosis, residuals of right wrist 
injury, and acne vulgaris.

3.  Entitlement to an evaluation greater than 10 percent for 
lumbosacral strain with lumbar myositis and spondylosis prior 
to May 26, 2000.

4.  Entitlement to an evaluation greater than 40 percent for 
lumbosacral strain with lumbar myositis and spondylosis 
beginning May 26, 2000.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1995 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The issue of an increased evaluation for the service 
connected lower back was the subject of a January 1998 remand 
for further development, including affording the veteran an 
opportunity for an orthopedic examination and consideration 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Review of the 
record shows that the RO attempted to comply with the terms 
of the Remand.  Unfortunately, for reasons explained below, 
remand for further development is again required.

During pendency of the appeal for an increased evaluation for 
the service-connected lower back disability, the RO granted 
an evaluation of 40 percent, effective in May 2000 in a 
November 2001 rating decision.  As this increased rating does 
not constitute a full grant of all benefits possible for the 
veteran's service connected lumbosacral strain with lumbar 
myositis and spondylosis for the entire period under appeal, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for this 
disability is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The veteran was not given notice of the changes in law 
effected by the VCAA, although he was notified of revisions 
in 38 C.F.R. § 3.159 in a supplemental statement of the case 
dated in August 2002.  Moreover, the case has not been 
developed in accordance with VCAA.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  

The veteran underwent VA examination in May 2001 for, among 
other things, the purpose of determining whether or not he 
had a neuropsychiatric disability that was related to his 
service connected disabilities, and whether or not 
degenerative changes in the discs of his lower spine was the 
result of his service-connected lower back disability.

Concerning the presence of a neuropsychiatric disability, the 
May 2001 report reflects that the examiner could find no 
present neuropsychiatric disability.  However, since this 
examination was conducted, new medical evidence has been 
procured showing that the veteran is diagnosed with atypical 
depression.  VA Treatment records dated in 2002 show that he 
is being treated with psychotherapy and prescribed medication 
including Trazodone.  Moreover, the Board notes that not all 
mental hygiene records are present in the claims file now 
before the Board.

Concerning the etiology of degenerative disc disease in L4-L5 
and L5-S1, the examiner stated in May 2001 that there was 
insufficient evidence in the service medical records to 
establish that any manifested degenerative disc disease was 
related to the service connected lower back disability.  This 
opinion is insufficient to allow a determination as to this 
issue.  

The issues of increased evaluations for the veteran's 
service-connected lower back disability, and entitlement to 
TDIU are inextricably intertwined with these issues.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Board notes that the criteria governing the 
evaluation of intervertebral disc syndrome were amended 
effective September 23, 2002.  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board notes, however, that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Nonetheless, because the issue of whether or not degenerative 
disc disease at L4-L5 and L5-S1 is part of or related to the 
service connected lower back disability has not been 
resolved, it is possible that the veteran's disability could 
be evaluated more favorably under this diagnostic code rather 
than the diagnostic code under which it is now evaluated, 
should further medical evaluation demonstrate symptoms of a 
diseased disc.  Therefore, remand is further required to 
advise the veteran of the change in regulations, and to 
afford the RO the opportunity to determine which regulations 
may be more favorable to him.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for any 
neuropsychiatric disability and his 
service-connected lower back disability 
from 1992 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for any 
neuropsychiatric disability and his 
service-connected lower back disability 
that are not already of record.  The RO 
should request inpatient and outpatient 
records, including any and all mental 
hygiene records to include any and all 
records of group and individual therapy, 
and any and all clinical records.  In 
particular, the RO should request any and 
all treatment records from the VA Medical 
Center (VAMC) in San Juan, Puerto Rico 
from 1992 to the present-including any 
and all mental hygiene records-that are 
not already of record.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examination to determine 
the nature, extent, and etiology of 
degenerative disc disease at L4-L5 and 
L5-S1; and the nature and extent of his 
service-connected lower back disability.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the degenerative disc disease at L4-
L5 and L5-S1, and the service-
connected lumbosacral strain with 
lumbar myositis and spondylosis.
?	Describe any current symptoms and 
manifestations attributed to the 
degenerative disc disease at L5-L5 
and L5-S1, and the service-connected 
lumbosacral strain with lumbar 
myositis and spondylosis-including 
any and all neurological, muscular, 
and orthopedic manifestations.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
degenerative disc disease and lower 
back disability identified.
?	For any neurological involvement, 
identify specific manifestations and 
the severity of the symptomatology, 
including the nerve or nerves 
involved, and indicate whether 
identified neurological involvement 
is part of the service-connected 
lower back disability or the claimed 
degenerative disc disease at L4-L5 
and L5-S1.
?	Provide an opinion as to the 
severity of the degenerative disc 
disease at L4-L5 and L5-S1, and the 
service-connected lumbosacral strain 
with lumbar myositis and 
spondylosis:

Under the old criteria:
o	Does the veteran manifest 
pronounced recurring attacks of 
intervertebral disc syndrome 
with persistent symptoms 
compatible with sciatic 
neuropathy with characteristic 
pain and demonstrable muscle 
spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc with little 
intermittent relief?

OR

Under the new criteria:
o	Does the veteran manifest 
incapacitating episodes (period 
of acute signs and symptoms due 
to intervertebral disc syndrome 
requiring prescribed bed rest 
and treatment by a physician) 
having a total duration of at 
least six weeks during the past 
12 months; or chronic 
orthopedic and neurological 
manifestations resulting from 
intervertebral disc syndrome 
that are present constantly or 
nearly so.

o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the lower 
back.  

o	Provide an assessment of 
functional loss, if any, 
associated with the lower back 
disability, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

?	The examiner is asked to offer an 
opinion as to whether it is as 
likely as not that any currently 
manifested degenerative disc disease 
is the result of, or part and parcel 
of, the veteran's service connected 
lumbosacral strain with lumbar 
myositis and spondylosis.
?	Finally, the examiner is requested 
to provide an opinion as to the 
severity of the veteran's industrial 
and occupational impairment and to 
what degree this impairment is the 
result of his service connected 
lower back disability.

5.  After development of above items 1 
through 3 has been completed, the RO 
should make arrangements to afford the 
veteran the appropriate VA examination to 
determine the nature, extent, and 
etiology of any manifested 
neuropsychiatric disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested neuropsychiatric 
disorder.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested neuropsychiatric 
disorder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of any 
neuropsychiatric disorder.
?	The examiner is asked to offer an 
opinion as to whether it is as 
likely as not that any currently 
manifested neuropsychiatric disorder 
is the result of the veteran's 
service-connected disabilities or, 
in the alternative, the result of 
his active service.
?	Finally, the examiner is requested 
to give an opinion as to the 
veteran's employability.  If the 
veteran is found to be unemployable, 
the examiner is requested to offer 
an opinion as to whether or not the 
veteran is unemployable due to his 
service-connected disabilities.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for degenerative disc disease 
at L4-L5 and L5-S1, as secondary to his 
service connected lower back disability; 
for major depression, as secondary to his 
service-connected disabilities; an 
evaluation in excess of 10 percent for 
his service-connected lumbosacral strain 
with lumbar myositis and spondylosis 
prior to May 26, 2000; an evaluation in 
excess of 40 percent for his service-
connected lumbosacral strain with lumbar 
myositis and spondylosis beginning May 
26, 2000; and TDIU.  The analysis of the 
evaluation of the service-connected lower 
back disability should include 
consideration under both the old and new 
criteria for the evaluation of 
intervertebral disc disease under 
Diagnostic Code 5293 and a determination 
as to which is the most favorable to the 
veteran, as required under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the decisions remain in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



